DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 5/15/20.
	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Representative claim 1 (and similarly claims 10 and 14) covers performance of limitations in the mind (determining and combining models of the artificial intelligence as performed within the mind), but for the recitation of generic computer components, such as computer processor and compute (or the user interface (e.g., graphical)). Thus, the claim recites a mental process. 
Under Step 2A Prong Two, there are not any additional element(s) or a combination of elements in the claim that apply, rley on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Further, any computer element is recited at a high level of generality (e.g., a generic processor). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing the abstract idea. 
Under Step 2B, the claim does not provide an inventive concept or a combination of elements that amount to significantly more than the judicial exception in the claim.  As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Thus, representative claim 1 is ineligible.
Further, the dependent claims recite no more than insignificant extra-solution activity. 
Claim 2 (user selection), claim 5 (user-specific data), claim 8 (sensor data), and claim 9 (receiving task instructions) (and also claims 10 and 14 with respect to interface) are merely data gathering, such as obtaining information about transactions (CyberSource).  
Claim 3 (processing data), claim 4 (model chain), claim 6 (aggregation processing), claim 7 (task linking) are merely selecting data source or data to be manipulated, such as Intellectural Ventures I LLC or selecting information for processing (Electric Power Group). 
Claims 10 and 15 and their corresponding dependent claims are rejected based on a similar rationale, such as with respect to the graphical user interface and corresponding user interaction/selection, which is insignificant extra-solution activity of data gathering as described in obtaining information about transactions (CyberSource). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 20200043060, Herein “Fleischman”) in view of Yun et al. (US 20190236417, Herein “Yun”).
Regarding claim 1, Fleischman teaches 
determining that a particular computation task is to be performed (e.g., valuation moduleling (fig. 4));
identifying multiple artificial intelligence (AI) modules that can be combined to perform different computation tasks, each AI module being configured to perform a function pertaining to the different computation tasks (e.g., model 1 and model 2 in combination as a valuation analysis (fig. 4) perform modeling with a result based on each of the modeling (Fig. 6));
aggregating, based on parameters of the particular computation task, a set of AI modules from the multiple AI modules to generate a task module for performing the particular computation task (based on the user selection such as for specific models (fig. 5); fig. 6 for combined modeling); and
exposing the task module for use in performing the particular computation task (e.g., generate list (fig. 7)).

However, Fleischman fails to specifically teach artificial intelligence.
Yet, in a related art, Yun discloses artificial intelligence models ([0011] and [0012]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the artificial intelligence modeling of Yun with the modeling of Fleischman to have artificial intelligence modeling. The combination would allow for, according to the  motivation of Yun, improving the processing of inputs by artificial intelligence such that more intelligent (e.g., natural) processing is performed using functions mimicking human intelligence, such as cognition, decision of human brain, using learning algorithms [0003] which, when coupled with the models of Fleischman, would provide for implementing intelligence corresponding to a human level thus providing for better decision-making in, especially, autonomous ways, unlike previous rule-based systems limited by a lack of more accurate understanding of, e.g., image recognition [0004]; see also [0005] to [0008].  
Furthermore, Yun teaches or makes abundantly clear:
determining that a particular computation task is to be performed (based on determination of obtained data, such as for input to a first artificial intelligence model [0011]);
identifying multiple artificial intelligence (AI) modules that can be combined to perform different computation tasks, each AI module being configured to perform a function pertaining to the different computation tasks (first and second models, each performing different compute chained tasks [0011]);
aggregating, based on parameters of the particular computation task, a set of AI modules from the multiple AI modules to generate a task module for performing the particular computation task (task based on the first and second models, further based on the related information, such as information about a person [0012]; model selection and determination ([0150] to [0169])); and
exposing the task module for use in performing the particular computation task (input to the first model is used for determining output to the second AI model ([0147] and [0148])).

Regarding claim 2, Fleischman in view of Yun teaches the limitations of claim 1, as above.
Furthermore, Yun teaches The method as recited in claim 1, wherein said determining is based on a user selection of a computation task category for the computation task, and wherein the multiple AI modules are identified as being configured to perform a function pertaining to the computation task category (selection such as based on a user selected vicinity of the electronic device [0011]; [0150] to [0169]; determination based on user context  ([0040] to [0043])).

Regarding claim 3, Fleischman in view of Yun teaches the limitations of claim 1, as above.
Furthermore, Yun teaches The method as recited in claim 1, wherein one or more of the AI modules include an AI model configured to process data to perform a function pertaining to the AI task (models performing analysis such as pertaining to the respective event ([0011] and [0012])).

Regarding claim 4, Fleischman in view of Yun teaches the limitations of claim 1, as above.
Furthermore, Yun teaches The method as recited in claim 1, wherein said aggregating comprises generating a module chain with the set of AI modules, the module chain representing a specific input/output order for data processing using the set of AI modules (first and then second model processing [0011]).

Furthermore, Fleischman discloses with respect to the model-based analysis such as according to criteria and parameters, perform model priority analysis (e.g., start with model 1 then model 2) for the analsyis (e.g., list generation) [0074]. 

Regarding claim 5, Fleischman in view of Yun teaches the limitations of claim 1, as above.
Furthermore, Fleischman teaches The method as recited in claim 1, wherein the task module is generated for a particular user (based on a user selection of modeling [0074]), and wherein the method further comprises utilizing user-specific data for the particular user to train the task module (based on the particular user’s particular model configuration, use the selected criteria and parameters and, further, weighting or priority, to perform analysis [0074]).

Regarding claim 6, Fleischman in view of Yun teaches the limitations of claim 1, as above.
Furthermore, Yun teaches The method as recited in claim 1, wherein the parameters are based on a type of output specified for the computation task, and wherein the set of AI modules is aggregated to provide the specific type of output (output specific to, e.g., a vicinity of the device and event [0011] and [0012]; [0038]).

Furthermore, Fleischman discloses parameter settings [0018] and [0019]; further, priority [0074]. 

Regarding claim 7, Fleischman in view of Yun teaches the limitations of claim 1,a s above.
Furthermore, Yun teaches The method as recited in claim 1, further comprising linking the task module to a particular instance of a client device for which the task module is configured to perform the AI task (based on context corresponding to the electronic device [0011]; further, device vicinity [0089]).

Regarding claim 8, Fleischman in view of Yun teaches the limitations of claims 1 and 6, as above.
Furthermore, Yun teaches The method as recited in claim 7, further comprising receiving sensor data from a sensor of the client device for use by the task module in performing the AI task (sensor data for performing context information [0040] such as for vicinity of the electronic device [0074]).

Regarding claim 10, Fleischman teaches A system comprising:
one or more processors; and
one or more computer-readable storage memory storing instructions that are executable by the one or more processors (processor [0004]; computer [0048]) to:
exposing multiple artificial intelligence (AI) modules that are each executable to perform a specific computing function (expose such as in displaying models for model selection (fig. 5));
receiving user input to select a set of AI modules from the multiple AI modules (model selection for selecting models [0016] and [0017]; e.g., the user selects at least two of the models, such as with respect to selection and even configuration of the selected models [0070]);
generating a task module by creating an execution chain that chains the AI modules in a specific execution order (the analytical process, such as for the selected model priority (e.g., start with model 1, then model 2) for execution order [0074]); and
exposing the task module for execution to perform a computation task (execution such as start with execution of model 1, then model 2 [0074]).

In an effort to advance prosecution, Yun makes abundantly clear artificial intelligence, as follows: first and second models, sequentially chained, each trained by artificial intelligence (abstract, [0011] to [0013], see also, e.g., figs. 11 to 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the artificial intelligence of Yun with the model of Fleischman to have artificial intelligence. The combination would allow for, according to the motivation of Yun, improving the processing of inputs by artificial intelligence such that more intelligent (e.g., natural) processing is performed using functions mimicking human intelligence, such as cognition, decision of human brain, using learning algorithms [0003] which, when coupled with the models of Fleischman, would provide for implementing intelligence corresponding to a human level thus providing for better decision-making in, especially, autonomous ways, unlike previous rule-based systems limited by a lack of more accurate understanding of, e.g., image recognition [0004]; see also [0005] to [0008].  

Regarding claim 11, Fleischman in view of Yun teaches the limitations of claim 10, as above.
Furthermore, Fleischman teaches The system as recited in claim 10, wherein said exposing the multiple AI modules comprises outputting a graphical user interface (GUD that includes indicia of the multiple AI modules, and were said receiving user input comprises receiving user selection of indicia of the AI modules of the set of AI modules (each selectable model, such as 510 (fig. 5)).

Regarding claim 12, Fleischman in view of Yun teaches the limitations of claim 10, as above.
Furthermore, Fleischman teaches The system as recited in claim 10, wherein the specific execution order is based on user input specifying the specific execution order for the AI modules of the task module (user input to determine a priority ordering of selected models [0074]).

Regarding claim 13, Fleischman in view of Yun teaches the limitations of claim 10, as above.
Furthermore, Fleischman teaches The system as recited in claim 10, wherein the instructions are further executable by the one or more processors to receive a task instruction to perform a particular computation task via the task module (a task such as prioritizing models [0074]), and to implement the task module to perform the computation task by dynamically chaining the AI modules of the task module such that each AI module of the task module performs a different function pertaining to the computation task (model 1 with respect to model 1 function and then model 2 with respect to model 2 performance, as prioritized by the user [0074]).

Regarding claim 15, Fleischman teaches A method, comprising:
exposing a graphical user interface (GUI) that includes indicia identifying multiple artificial intelligence (AI) modules that are each executable to perform an AI function (models selected by the user ([0016] to [0021]));
receiving user input to the GUI to select a set of AI modules from the multiple AI modules (model selection (fig. 5));
generating a task module that includes the set of AI modules, the task module specifying an execution order for the task modules of the set of AI modules (model priority execution [0074]); and
causing an indicia of the task module to be displayed, the task module being executable to perform a computation task (execution indicia such as “Begin” (fig. 5)).

However, Fleischman fails to specifically teach artificial intelligence.
Yet, in a related art, Yun discloses artificial intelligence models, such as chained models ([0011] and [0012]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the artificial intelligence modeling of Yun with the modeling of Fleischman to have artificial intelligence modeling. The combination would allow for, according to the  motivation of Yun, improving the processing of inputs by artificial intelligence such that more intelligent (e.g., natural) processing is performed using functions mimicking human intelligence, such as cognition, decision of human brain, using learning algorithms [0003] which, when coupled with the models of Fleischman, would provide for implementing intelligence corresponding to a human level thus providing for better decision-making in, especially, autonomous ways, unlike previous rule-based systems limited by a lack of more accurate understanding of, e.g., image recognition [0004]; see also [0005] to [0008].  

Regarding claim 20, Fleischman in view of Yun teaches the limitations of claim 15, as above.
Furthermore, Fleischman teaches The method as recited in claim 15, further comprising outputting a developer interface that enables additional AI modules to be generated for selection via the graphical user interface (generate representations of the various models, each for selection in corporation of the aggregate model (fig. 5)).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Yun and in view of Zappella (US 11,164,093).
Regarding claim 9, Fleischman in view of Yun teaches the limitations of claim 1, as above.
Furthermore, Fleischman teaches The method as recited in claim 1, further comprising:
receiving a task instruction to perform the AI task and a different AI task (perform the fist task such according to model 1 and then a second task such as for model 2 [0074]; further, iterative performance of models [0075]).

Furthermore, Yun discloses or makes abundantly clear first and second AI models in combination, each different [0011] and [0012]; further, model updating [0077], [0096], and [0097]. 

However, Fleischman in view of Yun fails to specifically teach identifying a different task module to perform the different AI task, the different task module being generated using a different set of AI modules from the multiple AI modules; and
causing the AI task to be performed by the task module and the different AI task to be performed by the different task module.
Yet, in a related art, Zappella discloses model replacement a first task performed by a first model and a second task performed by a second model (col. 2, line 42-col. 7, line 14). For instance, the first task is performed by a first combination of models and the second task is performed by a second combination of models. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the first model set and different model set, each for a different task of Zappella with the model set for a given task of Fleischman in view of Yun to have identifying a different task module to perform the different AI task, the different task module being generated using a different set of AI modules from the multiple AI modules; and causing the AI task to be performed by the task module and the different AI task to be performed by the different task module. The combination would allow for, according to the motivation of Zappella, adapting to changes with respect to the modeling by changing the modeling for different tasks, such as recognized changes in preferences or events, for which when such events occur, the previous model may not perform optimally for a given task such as for a certain time period and a new model is needed to take advantage of the knowledge/task change so that the modeling may be more accurate (i.e., adapted) for the given current task (col. 1, lines, 8-45). 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Yun and in view of Bapat et al. (US 20180349736, Herein “Bapat”).
Regarding claim 14, Fleischman in view of Yun teaches the limitations of claims 10 and 13, as above.
However, Fleischman in view of Yun fails to specifically teach The system as recited in claim 13, wherein the system comprises a manager device on a local network, the task instruction is received from a separate client device on the local network, and wherein the task instruction comprises an instruction to process sensor data received from the client device, and to return a result of the task instruction from the manager device to the client device.
Yet, in a related art, Bapat discloses server system for performing determined task from the client [0082]; [0013], [0014], and [0037]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the server manager device of Bapat with the client AI processing of Fleischman in view of Yun to have a manager device on a local network, the task instruction is received from a separate client device on the local network, and wherein the task instruction comprises an instruction to process sensor data received from the client device, and to return a result of the task instruction from the manager device to the client device. The combination would allow for, according to the motivation of Bapat, enhancing the analysis of visual information such as the recognition of persons in images by allowing for the processing of large amounts of information such as in the case of continuous video data streaming by distributing the processing between a remote-client network, affording the managing device an ability to overcome the challenge of accurately identifying information within the respective images, determined in part based on processing at the client ([0004] and [0005]), therefore allowing for efficiently providing further processing/analysis at the remote/server system [0014]; as such, the server can improve the client processing by affording processing of determined tasks such as based advantageously on cloud processing, handling the responsibility for managing the various determined recognition tasks [0082]. As such, it would have been obvious to include the server processing for performing the determined client task to the shared model processing of, e.g., images for the purpose of distributing the further processing to the server/manager resources. 



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Tun and in view of Sarkar et al. (US 20210224684, Herein “Sarkar”).
Regarding claim 16, Fleischman in view of Yun teaches the limitations of claim 15, as above.
However, while Yun discloses training (e.g., abstract), Fleischman in view of Yun fails to specifically teach The method as recited in claim 15, further comprising outputting a training interface that is configured to receive user input to identify a source of training data for training the task module.
Yet, in a related art, Sarkar discloses user selection such as using a GUI to enable user to select training data for use by model trainer [0052].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user determined training of Sarkar with the AI of Fleischman in view of Yun to have outputting a training interface that is configured to receive user input to identify a source of training data for training the task module. The combination would allow for, according to the motivation of Sarkar, artificial intelligence for training the respective models based on dynamically determined training and training demands, such as based on the ability for users to select the appropriate training data for the needs of the anticipated analysis, as anticipated by the user ([0002] to [0005]).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Yun and in view of Pedersen (US 20200364583).
Regarding claim 17, Fleischman in view of Yun teaches the limitations of claim 15, as above.
However, while Yun discloses by means of a sensor [0074] and [0089], Fleischman in view of Yun fails to specifically teach The method as recited in claim 15, further comprising outputting an input interface that is configured to receive input identifying a sensor on a client device for providing input data to perform the computation task.
Yet, in a related art, Pedersen discloses sensor selection [0120] for user selection based on graphical icons permitting user selection of particular features for control, including sensors and signals [0190]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the sensor selection of Pedersen with the sensor data for AI of Fleischman in view of Yun to have outputting an input interface that is configured to receive input identifying a sensor on a client device for providing input data to perform the computation task. The combination would allow for, according to the motivation of Pedersen, user control over the sensors for use as input into the determined model, particularly with respect to certain contexts such as vehicles, persons, or appliances, therefore allowing for performance of devices within various contexts, particularly since the number of devices and respective contexts are increasing with time ([0001] and [0002]). As such, the data source from sensor of Fleischman inv iew of Yun would be improved with the ability to pick the sensors within the interface as described by Pedersen, therefore allowing for managing and making efficient use of certain data sources and the various types of respective sensors([0004] to [0048]).  


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Yun and in view of Antol et al. (US 20180204059, Herein “Antol”).
Regarding claim 18, Fleischman in view of Yun teaches the limitations of claim 15, as above.
However, Fleischman in view of Yun fails to specifically teach The method as recited in claim 15, wherein the computation task comprises visual object recognition, and wherein the method further comprises outputting an object profile interface that enables attributes of a visual object to be specified for recognition.
Yet, in a related art, Antol discloses intelligent recognition such as with respect to detecting objects (e.g., specific faces and emotions) [0034].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the face recognition of Antol with the AI modeling of Fleischman in view of Yun to have wherein the computation task comprises visual object recognition, and wherein the method further comprises outputting an object profile interface that enables attributes of a visual object to be specified for recognition. The combination would allow for, according to the motivation of Antol, improving the management of sensors by providing a more intelligent system based on models for the identification of contextual information and object recognition within a sensed image, for providing additional information as determined by the models of Fleischman in view of Yun, thus enhancing the computer vision intelligence experience based on the models ([0003] to [0006]).  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman in view of Yun in view of Antol and in view of Petrou et al. (US 20110131235, Herein “Petrou”).
Regarding claim 19, Fleischman in view of Yun in view of Antol teaches the limitations of claims 15 and 18, as above.
However, Fleischman in view of Yun in view of Antol fails to specifically teach The method as recited in claim 18, wherein the visual object comprises a person’s face, and wherein the object profile interface enables a relationship to be specified between a user and a person associated with the user’s face.
Yet, in a related art, Petrou discloses relationships between an identified person and the name of each respective person associated with a given face, such as results for a given face presented as a given group [0088]; visual identifier [0097]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the association of a person identifier with an identified person’s face of Petrou with the identification of face of Fleischman in view of Yun in view of Antol to have wherein the visual object comprises a person’s face, and wherein the object profile interface enables a relationship to be specified between a user and a person associated with the user’s face. The combination would allow for, according to the motivation of Petrou, enhancing the model of Fleischman in view of Yun in view of Petrou by adding to the interface information about an identified person particularly with respect to facial recognition, therefore enhancing the provision of information about a certain context, such as including a user, particularly with respect to the context in which the user of the device is standing [0004]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

	/JASON T EDWARDS/              Examiner, Art Unit 2144